Citation Nr: 1758799	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic pharyngitis.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to Special Monthly Compensation based on loss of use of creative organ.

4. Entitlement to service connection for allergic conjunctivitis, to include as secondary to allergic rhinitis.

5. Entitlement to service connection for a back disability, to include pain on the right side.

6. Entitlement to service connection for headaches, to include as secondary to allergic rhinitis.

7. Entitlement to service connection for a left shoulder disability.

8. Entitlement to service connection for a left elbow disability.

9. Entitlement to service connection for enlarged heart with chest pain and abnormal electrocardiogram (EKG), to include as secondary to hypertension.

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for a gastrointestinal disability.

12. Entitlement to service connection for hyperthyroidism with goiter, to include as secondary to allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, D. B.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in August 2017. A transcript of the hearing was prepared and associated with the claims file.

A Statement of the Case (SOC), issued by the RO in March 2014, continued to deny service connection for the Veteran's claims and denied entitlement to Special Monthly Compensation for loss of use of a creative organ.

The issues of entitlement to service connection for allergic conjunctivitis, to include as secondary to allergic rhinitis; a back disability; headaches, to include as secondary to allergic rhinitis; a left shoulder disability; a left elbow disability; an enlarged heart with chest pain and abnormal EKG, to include as secondary to hypertension; hypertension; a gastrointestinal disability; and hyperthyroidism, to include as secondary to allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed pharyngitis is not shown to be related to any disease, injury, or incident in service.

2. The Veteran's erectile dysfunction is not shown to be related to any disease, injury, or incident in service.

3. The Veteran is not service connected for erectile dysfunction.



CONCLUSIONS OF LAW

1. The requirements for service connection for pharyngitis have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The requirements for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for special monthly compensation based on loss of use of creative organ are not met. 38 U.S.C. §§ 1114(k), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Chronic Pharyngitis

Treatment records from the Veteran's claims file indicate a current diagnosis of pharyngitis and sore throat since October 2009, meeting the first element of service connection.

The Veteran's service treatment records (STRs) indicate the Veteran was seen in April 1984 for pharyngitis related to bacterial or viral symptoms, meeting the second element of service connection requiring an in-service incident or event.
The third element of service connection requires a nexus between the Veteran's currently diagnosed pharyngitis and the in-service incident. At a VA examination in August 2013, the examiner opined that the Veteran's current pharyngitis was less likely than not related to the Veteran's April 1984 treatment for pharyngitis while in service. The examiner opined that the April 1984 treatment for pharyngitis resolved prior to discharge from service as numerous other treatment reports from 1984 until the Veteran's July 2003 discharge did not indicate any other treatment for or symptoms of pharyngitis. Additionally, at a January 2003 report of medical history the Veteran did not report any symptoms related to pharyngitis or pain or dryness of the throat.

The Board acknowledges the Veteran's August 2017 testimony noting that he still suffers from a sore and dry throat, requiring him to gargle with Listerine. The Veteran's testimony also indicates that he continued to experience these symptoms on a regular basis since 1984 but did not go to sick call or a doctor every time symptoms arose. The Veteran's STRs do not indicate continued symptoms related to a sore or dry throat. Additionally, in January 2003, just prior to discharge from service in July 2003, the Veteran was provided the opportunity to indicate any continuing symptoms, and at that time. The Veteran checked "Yes" to a history of ear, nose, and throat problems, and listed allergy issues and a thyroid issue. The Board finds that the Veteran's failure to report continued pharyngitis symptoms, while reporting other symptoms pertaining to his ear, nose, and throat, be more probative of continued symptoms. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

 (b) Erectile Dysfunction

The Veteran was diagnosed with erectile dysfunction due to a physical condition in November 2009, meeting the first element of service connection.
However, the preponderance of the evidence does not indicate the Veteran had symptoms or a diagnosis of erectile dysfunction while in service, nor does the Veteran allege that he experienced erectile dysfunction in service. Further, there is no competent evidence of a nexus between the current diagnosis of erectile dysfunction and service or a service-connected disability.

Absent an in-service incident, injury, or diagnosis and a nexus between the Veteran's active service or a service-connected disability and his current diagnosis, service connection for erectile dysfunction must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

III. Special Monthly Compensation

In this regard, governing law provides for Special Monthly Compensation if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a). Entitlement to Special Monthly Compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction. However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for Special Monthly Compensation based on loss of use of creative organ is without legal merit and must be denied. As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to service connection for chronic pharyngitis is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to Special Monthly Compensation based on loss of use of creative organ is denied.


REMAND

At his hearing testimony, the Veteran indicated he had sought treatment at Reynolds Army Community Hospital (Reynolds ACH) since discharge from service in July 2003. The Veteran's claims file includes treatment records from Reynolds ACH, but these records go back to 2008 only. As many of the Veteran's claims, including a back disability, a left shoulder disability, a left elbow disability, enlarged heart with chest pains and abnormal EKG, hyperthyroidism, and hypertension, could be considered chronic depending on diagnosis under 38 C.F.R. § 3.309(a), a remand is necessary to obtain treatment records from Reynolds ACH from the Veteran's discharge in July 2003 to the present time.

Additionally, the Veteran must be afforded VA examinations for numerous claimed disabilities. VA must afford a Veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claims. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) the Veteran's claims file contains insufficient competent medical evidence for the VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds an examination is necessary for the Veteran's claimed allergic conjunctivitis as the Veteran's STRs from May 1998 note that the Veteran reported itchy and watery eyes. At his videoconference hearing in August 2017, the Veteran competently testified that he still has red and watery eyes with discharge. The Veteran contends that these symptoms have continued since service. The Veteran's spouse, D.B., also testified that the Veteran was unable to drive due to his watery and itchy eyes. A VA examiner should opine as to the nature and etiology of the Veteran's claimed allergic conjunctivitis and whether or not any current diagnosis is secondary to service-connected allergic rhinitis.

The Board finds an examination is necessary for the Veteran's claimed chronic headaches as the Veteran's STRs indicate complaints of headaches coinciding with treatment for the Veteran's allergies. At his August 2017 videoconference hearing, the Veteran competently testified that he still experienced headaches and had continued to experience headaches since service. A VA examiner should opine as to the nature and etiology of any current headache disability and whether or not any current diagnosis is secondary to service-connected allergic rhinitis.

The Board finds an examination is necessary for the Veteran's claimed left shoulder and elbow disabilities. The Veteran noted on report of medical history in January 2003, just prior to discharge from service in July 2003, that he was experiencing pain in his left shoulder, radiating to his left elbow and fingertips. Treatment records from July 2008 indicate the Veteran was diagnosed with a subacrominal subdeltoid bursitis of the left shoulder and has consistently sought treatment for left shoulder and elbow pain. A VA examination is necessary to determine the nature and etiology of any left shoulder and elbow disability.

The Board finds an examination is necessary for the Veteran's claimed enlarged heart with chest pains, including an abnormal EKG. The Veteran has since been diagnosed with cardiomyopathy, but any further diagnosis related to chest pains and the cause of the abnormal EKG has not been determined. The Veteran's STRs indicate that his heart was noted to be abnormal in March 2001, specifically noting abnormalities in resting tachycardia. Since discharge from service, the Veteran has continued to experience recurrent episodes of chest pain, shortness of breath, and a rapid heartbeat.  A VA examination is necessary to determine the nature and etiology of any current heart disability as well as whether or not any current disability is secondary to the Veteran's hypertension, which, at this time, is not service connected. 

In this regard, the Board notes that the Veteran is not claiming he had hypertension during service.  In the January 2003 Report of Medical History, the Veteran specifically denied a history of high or low blood pressure. However, as noted above, it is possible that hypertension was manifested within one year following service discharge, and the Board is remanding to obtain medical records during that time frame.  At the evidence now stands, entitlement to a VA examination is not shown for this disability.

The Board finds an examination is necessary for the Veteran's claimed gastrointestinal disability. The Veteran's STRs indicate he was seen on numerous occasions for constipation and abdominal pain, specifically in December 2001 and May and June 2002. Since discharge from service, the Veteran had a normal colonoscopy in February 2011. However, at his videoconference hearing in August 2017, the Veteran indicated he still has abdominal pain related to constipation, and the Veteran's spouse, D.B., noted the Veteran was occasionally unable to sleep on his stomach due to the pain. A VA examination is necessary to determine the nature and etiology of any gastrointestinal disability.

Finally, the Board finds a VA examination is necessary for the Veteran's claimed hyperthyroidism, to include as secondary to allergic rhinitis. The Veteran's January 2003 report of medical history, just prior to his discharge from service in July 2003, indicates symptoms related to his thyroid/goiter. At that time the Veteran alleged that these symptoms seemed related to his allergic rhinitis. The Veteran's current treatment records from October 2009 indicated a diagnosis of goiter, diffuse and non-toxic. The Veteran contends he has continued to experience these symptoms since service and at his hearing testimony in August 2017, the Veteran alleged that he also experienced weight gain while in service. A VA examination is necessary to determine the nature and etiology of any hyperthyroidism with goiter, specifically noting whether any current diagnosis is secondary to allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1. Associate with the record all treatment records from Reynolds ACH from the time of the Veteran's discharge in July 2003 to the present time. If any additional records are unavailable, the claims file should reflect the attempts made to obtain the records, and the Veteran and his representative should be made aware of their unavailability.

2. Then, schedule the Veteran for VA examinations for the following claimed disabilities: allergic conjunctivitis, chronic headaches, left shoulder disability, left elbow disability, enlarged heart with chest pains and abnormal EKG, gastrointestinal disability, and hyperthyroidism. The relevant documents in the record should be made available to the examiner(s). All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

(i) For any diagnosed disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability had its onset during the Veteran's period of active duty service from July 1983 to July 2003?

(ii) For any heart disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the heart disability, if not having its onset in service, had its onset within one year of the Veteran's service discharge in July 2003, which would be in approximately July 2004?

(iii) If hypothyroidism is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that hypothyroidism, if not having its onset in service, had its onset within one year of the Veteran's service discharge in July 2003, which would be in approximately July 2004?

(iv) The examiner should also indicate whether allergic conjunctivitis, chronic headaches, and hyperthyroidism, if not directly related to the Veteran's active service, are caused or aggravated by the Veteran's service-connected allergic rhinitis.

(v) If hypertension is found to be related to service, the examiner should also indicate whether any diagnosed heart disability, if not directly related to active service, is caused or aggravated by hypertension.

3. After conducting any other additional development implicated by the receipt of additional evidence (such as a VA examination for the claim for service connection for hypertension, if there is evidence indicating it may be due to service or evidence showing arthritis within one year of service discharge for one of the claims involving a musculoskeletal disorder), the remanded claims should be readjudicated by the AOJ. If the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


